[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION ON PLAINTIFFS' MOTION TO AMEND
The Court is inclined to grant the plaintiffs' Motion to Amend dated October 2, 2000 as set forth in the Proposed Amendment Count Three, paragraph 13(b) under C.G.S. Sec. 52-552e (a)(2) provided plaintiffs identify by appropriate pages of the transcript or exhibits as to the proof to which such amendment is to conform.
As for what is already alleged, as set forth in Count three, paragraph 13(a), the Court is troubled by what appears to be a withdrawal of that claim by Attorney Weinstein as described in the transcript cited by Defendants' Opposition Brief, IIA pages 3 and 4. This appears to be a commitment by Attorney Weinstein but not of Attorney Murphy as a result of which the amended complaints may have to be separate.
Plaintiffs' counsel are ordered to submit memoranda on these issues within one week of the mailing of this memorandum. A hearing shall be scheduled for a time within a week of such submission prior to which hearing, defendants may file a memoranda in response. Contact Maria (548-2703) to schedule same.
Rittenband, JTR